                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


MAEGAN EPLIN,

          Plaintiff,

v.                               Civil Action No. 2:19-cv-00599

ANDREW SAUL, Commissioner
of Social Security,

          Defendant.


                   MEMORANDUM OPINION AND ORDER


          The court has received the Proposed Findings and

Recommendation (“PF&R”) of United States Magistrate Judge Judge

Dwane L. Tinsley entered on February 10, 2020, relating to

defendant’s uncontested motion to remand.


          The magistrate judge recommends that the court grant

defendant’s uncontested motion to remand, reverse the final

decision of the Commissioner, remand this case for further

proceedings pursuant to the fourth sentence of 42 U.S.C.

§ 405(g), and dismiss this action from the court’s docket.

Neither party has objected to the magistrate judge’s PF&R.


          Based upon the foregoing, the court, accordingly,

ORDERS that:
    1.    The PF&R be, and it hereby is, adopted by the court

          and incorporated herein;


    2.    Defendant’s uncontested motion to remand be, and it

          hereby is, granted;


    3.    The final decision of the Commissioner be, and it

          hereby is, reversed and this action is remanded to the

          Commissioner for further proceedings pursuant to the

          fourth sentence of 42 U.S.C. § 405(g); and


    4.    This case be dismissed from the court’s docket.


          The Clerk is directed to forward copies of this

memorandum opinion and all counsel of record and to the United

States Magistrate Judge.


                                     ENTER: March 4, 2020




                                2
